Case 2:19-cv-00820-SPC-NPM Document 82 Filed 03/29/21 Page 1 of 2 PageID 1914




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

LAUREN CROWDER, individually
and on behalf of similarly situated
class members

             Plaintiff,

v.                                               Case No: 2:19-cv-820-SPC-NPM

ANDREU, PALMA, LAVIN &
SOLIS, PLLC,

              Defendant.
                                          /

                                        ORDER 1

       Before the Court is the briefing on Defendant’s Motion for Summary

Judgment (Doc. 65).         In support of summary judgment, Defendant filed

Plaintiff’s deposition (Doc. 65-5). The copy included on the docket, however,

contains a misfiled exhibit (Exhibit 2). (Doc. 65-5 at 67-68). It appears Exhibit

3 from the deposition was included as an attachment in the electronic copy

twice. If Defendant or Plaintiff would like the Court to consider Exhibit 2 from

Plaintiff’s deposition, they must file it as a supplemental exhibit.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:19-cv-00820-SPC-NPM Document 82 Filed 03/29/21 Page 2 of 2 PageID 1915




      Accordingly, it is now

      ORDERED:

      If either party intends the Court to consider the identified exhibit, it

must be filed as a supplemental exhibit on or before March 31, 2021.

      DONE and ORDERED in Fort Myers, Florida on March 29, 2021.




Copies: All Parties of Record




                                      2
